[header.jpg]
[proofpointlogo.jpg]

EXHIBIT 10.11
June 28, 2013

Tracey Newell
2945 Deer Meadow Drive
Danville, CA 94506
    
Dear Tracey:
It is my pleasure to offer you the full-time position of Executive Vice
President, Worldwide Sales at Proofpoint Inc. (the “Company”). This letter shall
serve to confirm the terms of your employment with the Company.
1.Duties. You will report to me and I will assign and direct your job duties and
responsibilities. You will work from our offices located in Sunnyvale,
California. Of course, the Company may change your position, duties, and work
location from time to time as it deems necessary.


2.Compensation.


a.
Salary. You will be paid a monthly salary of $33,333.34 less payroll deductions
and all required withholdings. You will be paid semi-monthly on the Company’s
regular payroll dates.



b.
Management Bonus.  You will be eligible to receive a bonus targeted at 44% of
your annual base salary with upside potential based upon individual and/or
Company over-performance.  The bonus will be subject to the terms and conditions
of the Proofpoint Bonus Plan Document.  The Company reserves the right to
change, amend or cancel this program at any time.

c.
Commission. You will be eligible to earn annual target commissions in the amount
of $175,000.00 at 100% of quota attainment (“Target Commissions”). Earned
commissions will be paid monthly. You will be eligible for monthly commissions
based on your attainment of quota under the terms and conditions of the
Company’s applicable commission plan.

d.
Stock Option Plan. Upon the commencement of your employment and subject to Board
approval, the Company will recommend to the Board of Directors that you be
granted an option to purchase 175,000 shares of the Company’s Common Stock (the
“Option”) at an exercise price equal to the fair market value on the date of
grant. The Option shall be subject to the vesting restrictions and all other
terms of the Proofpoint 2012 Stock Option Plan and your Stock Option Agreement
and related agreements.

Upon commencement of your employment and subject to Board approval, the Company
will recommend to the Board of Directors that you be granted a Restricted Stock
Unit (“RSU”) award of 75,000 shares of Proofpoint Common Stock. The RSU award
shall vest 25% upon the one-year anniversary of your first day of employment;
and 25% upon each of the next 3 anniversaries thereafter. The RSU shall be
subject to the terms of the Proofpoint 2012 Stock Option Plan and your RSU Award
Agreement and related agreements. You will be provided with a copy of the
Proofpoint’s 2012 Stock Option Plan and other documents, upon approval and grant
of the RSU award.
e.
Benefits. You will be eligible for the standard Company benefits for an employee
in your position, e.g., health insurance, dental insurance, vacation, sick
leave, holidays, 401k, etc. in accordance with the terms of the applicable
benefit plans.

3.Company Policies. As a Company employee, you will be expected to abide by
Company rules and

[footer.jpg]

--------------------------------------------------------------------------------

[header.jpg]
[proofpointlogo.jpg]

policies, and execute and abide by the Company’s Proprietary Information and
Inventions Agreement, a copy of which is attached hereto as Exhibit A for your
execution.
4.Former Employers. In your work for the Company you will be expected not to use
or disclose any confidential information, including trade secrets, of any former
employer or other person to whom you have an obligation of confidentiality.
Rather, you will be expected to use only that information which is generally
known and used by persons with training and experience comparable to your own,
which is common knowledge in the industry or otherwise legally in the public
domain, or which is otherwise provided or developed by the Company. During our
discussions about your proposed job duties, you assured us that you would be
able to perform those duties within the guidelines just described. You also
agree that you will not bring onto Company premises any confidential information
or property belonging to any former employer or other person to whom you have an
obligation of confidentiality.
5.Exposure to Explicit Electronic Content. Because of the type of business
Proofpoint conducts, during the course of your employment and as a bona fide
occupational qualification of your employment you may be periodically exposed to
electronic content that displays sexually explicit literary material and/or
electronically conveyed images.  By accepting employment with Proofpoint it is
with the full understanding that your exposure to the content described above
will not interfere with the performance of your job duties, will not cause you
to consider the workplace intolerable or hostile, and will not cause you to
believe that you are subject to sexual harassment in the workplace.
6.Alternative Dispute Resolution. To ensure the rapid and economical resolution
of disputes that may arise in connection with your employment with the Company
you must agree to submit such disputes to arbitration. Accordingly, please sign
the Arbitration Agreement attached as Exhibit B and return it to me.
7.Conflicts.     As an exempt employee, you are expected to work the number of
hours required to get the job done. However, you are generally expected to be
present during normal business hours of the Company, which will be established
by the Company and may be changed as needed to meet the needs of the business.
You agree that during your employment with Proofpoint, you will not engage in
any other employment, occupation, consulting or other business activity directly
related to the business in which Proofpoint is now involved or becomes involved
during the term of your employment, nor will you engage in any other activities
that conflict with your obligations to Proofpoint.
8.Employment Status.     The Company is an “at-will” employer. This means that
you may terminate your employment with the Company at any time and for any
reason whatsoever simply by notifying Proofpoint. Likewise, the Company may
terminate your employment at any time, for any reason or not reason, with or
without cause or advance notice.
9.Severance Benefit. Subject to the terms in Exhibit C hereto, you will be
eligible for severance in the event that your employment is terminated without
Cause, or you resign for Good Reason.
10.Miscellaneous. This letter, together with your Proprietary Information and
Inventions Agreement and the Arbitration Agreement form the complete and
exclusive statement of your employment agreement with Proofpoint. It supersedes
any other agreements or promises made to you by anyone, whether oral or written,
and it can only be modified in a written agreement signed by the Chief Executive
Officer or the Vice President of Human Resources of the Company. You understand
and agree that the Company has not made any representations or warranties
regarding the tax treatment of any of the benefits detailed in this letter,
including, but not limited to any potential taxes or other consequences relating
to Section 409A of the Internal Revenue Code (“Code”). To the extent you have
any questions about this or any other provisions in this letter, we encourage
you to consult with independent counsel and tax advisors.
As required by law, this offer is subject to satisfactory proof of your right to
work in the United States, your successful clearance of a background and
reference check and signing the enclosed Proprietary Information and Arbitration
Agreements. Please sign and date this letter (including applicable Exhibits),

[footer.jpg]

--------------------------------------------------------------------------------

[header.jpg]
[proofpointlogo.jpg]

and return them to me by end of business Wednesday July 31, 2013 if you wish to
accept employment with Proofpoint under the terms described above. If you accept
our offer, your start date will be mutually determined by you and your manager,
subject to first successfully clearing the background and reference checks. New
Hire Orientation is held each Monday at 9:00 am.
We look forward to working with you to make Proofpoint a success. If there are
any aspects of our offer, which you would like, clarified, please let me know.
Best regards,
                        


/s/ Gary Steele                        

Gary Steele
CEO


Understood & Agreed:
/s/ Tracey Newell                
Tracey Newell


Date     July 23, 2013                

[footer.jpg]

--------------------------------------------------------------------------------

[header.jpg]
[proofpointlogo.jpg]



Exhibit C - Severance Benefit
1.    Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:
A.    Cause. “Cause” means the Executive’s termination of employment because of
(a) any willful, material violation by the Executive of any law or regulation
applicable to the business of the Company or a Parent or Subsidiary of the
Company, the Executive’s conviction for, or guilty plea to, a felony or a crime
involving moral turpitude, or any willful perpetration by the Executive of a
common law fraud, (b) the Executive’s commission of an act of personal
dishonesty which involves personal profit in connection with the Company or any
other entity having a business relationship with the Company, (c) any material
breach by the Executive of any provision of any agreement or understanding
between the Company or any Parent or Subsidiary of the Company and the Executive
regarding the terms of the Executive’s service as an employee, officer, director
or consultant to the Company or a Parent or Subsidiary of the Company, including
without limitation, the willful and continued failure or refusal of the
Executive to perform the material duties required of such employee as an
employee, officer, director or consultant of the Company or a Parent or
Subsidiary of the Company, other than as a result of having a Disability, or a
breach of any applicable invention assignment and confidentiality agreement or
similar agreement between the Company or a Parent or Subsidiary of the Company
and the Executive, (d) Executive’s disregard of the policies of the Company or
any Parent or Subsidiary of the Company so as to cause loss, damage or injury to
the property, reputation or employees of the Company or a Parent or Subsidiary
of the Company, (e) any other misconduct by the Executive which is materially
injurious to the financial condition or business reputation of, or is otherwise
materially injurious to, the Company or a Parent or Subsidiary of the Company;
or (f) Executive’s failure to cooperate in good faith with a governmental or
internal investigation of the Company or its directors, officers or employees,
if the Company has requested his/her cooperation.
B.    Good Reason. "Good Reason" shall mean:
i)    voluntary resignation by the Executive following:  a change in the his
position with the Company (or Parent or Subsidiary employing the Executive),
without his written consent, which materially reduces his duties and
responsibilities as measured against his duties or responsibilities immediately
prior to the Corporate Transaction, or materially reduces the level of
management to which he reports; provided, however, that such a material
reduction shall not be deemed to occur if he is employed as an employee of the
successor corporation (or a division of any successor corporation where such
division encompasses all or substantially all of the Company’s business
immediately prior to the Corporate Transaction (the “Business”)) with duties and
responsibilities for the Business substantially similar to those he held prior
to the Corporate Transaction and with a title at a rank not less than that of
Vice President with the successor corporation.  By way of illustration, no
material reduction in duties or responsibilities or the level of management to
which he reports shall be deemed to occur if, following a Corporate Transaction,
he is employed as a Vice President by the successor (including by any division
of the successor) with responsibility for managing the same functional area (or
for the Chief Technology Officer, a comparable Vice President of Technology or
Engineering position) with respect to the product lines of the Company as he
managed for the Company immediately prior to the Corporate Transaction. 
Moreover, as a condition to receipt of this automatic vesting acceleration
benefit on account of an Involuntary Termination in connection with a Corporate
Transaction, the Executive shall render transition and integration services with
respect to the Business on a full-time basis to the successor for such period of
time not to exceed three (3) months (or the remainder of his vesting

[footer.jpg]

--------------------------------------------------------------------------------

[header.jpg]
[proofpointlogo.jpg]

term, if less), as the successor may request.
ii)    voluntary resignation by the Executive following (A) a reduction in his
level of compensation (including base salary, fringe benefits and target bonus
under any corporate-performance based incentive program by more than fifteen
percent (15%), or (B) a relocation of his place of employment by more than fifty
(50) miles, provided and only if such reduction or relocation is effected by the
Company or its successor without his consent.
Moreover, Executive must provide notice to Company of the existence of Good
Reason within 90 days of its initial existence. Upon receipt of such notice,
Company will be provided with a period of 30 days during which it may remedy the
condition which creates the Good Reason. If the condition which creates the Good
Reason is not remedied within the period specified in the preceding sentence,
Executive may resign based on account of the Good Reason condition specified in
the notice effective no later than 180 days following the initial existence of
the Good Reason condition.
C.    Death or Disability. Executive’s employment with Company will be
terminated in the event of Executive’s death, or any illness, disability or
other incapacity that renders Executive physically or mentally unable regularly
to perform Executive’s duties hereunder for a period in excess of sixty (60)
consecutive days or more than one hundred twenty (120) days in any consecutive
twelve (12) month period. The Board shall make the determination regarding
whether Executive is physically or mentally unable to perform his duties.
D.    Separation from Service. “Separation from Service” shall mean the
Executive’s termination of employment or service which constitutes a “separation
from service” within the meaning of Treasury Regulation Section 1.409A-1(h).
“Separation Date” shall mean the date a Separation from Service occurs.
E.    Corporate Transaction. “Corporate Transaction” shall have the meaning
ascribed to such term in the 2012 Equity Incentive Plan.
2.    Severance Benefits
A.    Pay upon Termination. Upon termination of his employment, regardless of
circumstance, Executive shall receive Executive’s annual base salary, pro-rated
earned bonus, and vested benefits through and including Executive's last day of
employment. Thereafter, Company shall have no further obligation under this
Agreement to Executive, or Executive’s dependents, beneficiaries or estate.
B.    Benefits. In the event Executive is terminated without Cause or Executive
resigns for Good Reason, provided such termination constitutes a Separation from
Service and Executive executes a release agreement in a form acceptable to the
Company (“Release Agreement”), and so long as the Executive is not in breach of
the Proprietary Information and Inventions Agreement at the time of payment,
Executive shall further be eligible to receive the following benefits:
i.    If Executive has less than twelve (12) months of service with the Company
as of the Separation Date, he shall be eligible to receive a single, lump-sum
payment equal to (a) three (3) months of his base salary in effect as of the
Separation Date, plus (b) an amount equal to three (3) months of premiums
necessary to continue Executive’s group health insurance benefits under Title X
of the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”) (the “COBRA Premiums”).
ii.    If Executive has twelve (12) or more months of service with Company as of
the Separation Date, he shall be eligible to receive a single, lump-sum payment
equal to (a) six (6) months

[footer.jpg]

--------------------------------------------------------------------------------

[header.jpg]
[proofpointlogo.jpg]

of base salary in effect as of the Separation Date, plus (b) an amount equal to
six (6) months of COBRA Premiums.
iii.    Regardless of length of service, Company will also pay for six (6)
months of outplacement services.
iv.    Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot pay the COBRA premiums set forth above without a
substantial risk of violating applicable law (including Section 2716 of the
Public Health Service Act), the Company instead shall pay to Executive, on the
first day of each calendar month, a fully taxable cash payment equal to the
applicable COBRA premiums for that month (including premiums for eligible
dependents who have elected and remain enrolled in such COBRA coverage), subject
to applicable tax withholdings for the remainder of the period for which COBRA
premiums were to be paid above. In the event the Company opts for the cash
payments under this subsection, then on the sixtieth (60th) day following the
Separation Date, the Company will make the first payment to Executive under this
subsection, in a lump sum, equal to the aggregate cash payments that the Company
would have paid through such date had the cash payments commenced on the first
day of the first month following the Separation Date through such sixtieth
(60th) day, with the balance of the cash payments paid thereafter on the
schedule described above.
C.    Termination Due to Corporate Transaction. In addition, if there is a
Corporate Transaction of the Company and an Involuntary Termination of your
Service occurs in connection with or within eighteen (18) months following the
Corporate Transaction, then all of the then unvested Option Shares shall vest on
an accelerated basis pursuant to the conditions of the Notice of Grant. Should
there not be an assumption, exchange, or substitution of the Option as part of
the Corporate Transaction, then it shall automatically be accelerated
immediately prior to the effective date of the Corporate Transaction and be
exercisable for all of the Option Shares subject, however, to your execution and
delivery of an agreement continuing in effect the remaining vesting and
acceleration provisions that had been applicable to the Option.
D.    Timing. The salary severance benefits under Section 2B above shall be made
to Executive on the later of: (A) thirty (30) days following the Separation Date
or (B) fifteen (15) days after the date Executive furnishes the Company the
executed release agreement and the revocation period, if any has expired;
provided, however, that the executed release agreement must be submitted to
Company no later than the date which is two months after the Separation Date and
payment must occur no later than the 70th day following the date on which the
Separation Date occurs. Notwithstanding the timing otherwise specified in this
subsection, in the event that the 70-day period specified in the preceding
sentence spans two calendar years, the Company will pay the salary severance
benefits under Section 2B in the second of such years, regardless of which year
Executive actually delivers the executed general release agreement to the
Company. Executive may not, directly or indirectly, designate the calendar year
of payment.
E.    Section 409A of the Internal Revenue Code (“Section 409A”). If the
Executive is a “specified employee” within the meaning of Section 409A at the
time of his Separation from Service, then any payment otherwise required to be
made to Executive under this Agreement on account of Executive’s Separation from
Service, to the extent such payment (after taking in to account all exclusions
applicable to such payment under Section 409A) is properly treated as deferred
compensation subject to Section 409A, shall not be made until the first business
day after (i) the expiration of six months from the date of Executive’s
Separation from Service, or (ii) if earlier, the date of Executive’s death (the
“Delayed Payment Date”). On the Delayed Payment Date, there shall be paid to the
Executive or, if the Executive has died, to the Executive’s estate, in a single
cash lump sum, an amount equal to the aggregate amount of the payments delayed
pursuant to the preceding sentence. In the case of any amounts that are payable
to the Executive under this Agreement, or under any other “nonqualified deferred
compensation plan” (within

[footer.jpg]

--------------------------------------------------------------------------------

[header.jpg]
[proofpointlogo.jpg]

the meaning of Section 409A) maintained by the Company in the form of
installment payments, (i) the Executive’s right to receive such payments shall
be treated as a right to receive a series of separate payments under Treas. Reg.
§1.409A-2(b)(2)(iii), and (ii) to the extent any such plan does not already so
provide, it is hereby amended as of the date hereof to so provide, with respect
to amounts payable to the Executive thereunder. To the extent that the
reimbursement of any expenses or the provision of any in-kind benefits pursuant
to this Agreement is subject to Section 409A, (i) the amount of such expenses
eligible for reimbursement, or in-kind benefits to be provided hereunder during
any one calendar year shall not affect the amount of such expenses eligible for
reimbursement or in-kind benefits to be provided hereunder in any other calendar
year; provided, however, that the foregoing shall not apply to any limit on the
amount of any expenses incurred by the Executive that may be reimbursed or paid
under the terms of the Company’s medical plan, if such limit is imposed on all
similarly situated participants in such plan; (ii) all such expenses eligible
for reimbursement hereunder shall be paid to the Executive as soon as
administratively practicable after any documentation required for reimbursement
for such expenses has been submitted, but in any event by no later than December
31 of the calendar year following the calendar year in which such expenses were
incurred; and (iii) the Executive’s right to receive any such reimbursements or
in-kind benefits shall not be subject to liquidation or exchange for any other
benefit.
3.    Section 280G. If any payments and other benefits provided for in this
offer letter or otherwise constitute “parachute payments” within the meaning of
Section 280G of the Code and, but for this Section 3, would be subject to the
excise tax imposed by Section 4999 of the Code, then payments and other benefits
will be payable to Executive, at Executive’s election, either in full or in such
lesser amounts as would result, after taking into account the applicable
federal, state and local income taxes and the excise tax imposed by
Section 4999, on Executive’s receipt on an after-tax basis of the greatest
amount of payments and other benefits, by first reducing the cash payments and
then reducing the equity grants, in each case, pro rata between amounts subject
to Section 409A of the Code and amounts not subject to Section 409A of the Code.

[footer.jpg]